DATE: October 4, 2022


             The following cases in which the Court of Appeals issued published opinions have been
      appealed to the Supreme Court:

          1. Michael Angelo Street
             v. Commonwealth of Virginia
             Record No. 1355-21-1
             Opinion rendered by Chief Judge Decker on
              August 2, 2022

          2. Travor Lamont Lucas
             v. Commonwealth of Virginia
             Record No. 0997-21-1
             Opinion rendered by Judge Fulton on
              August 9, 2022